DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, the claim limitation “…claim 1, further comprising: the extension board…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because since claim 1 states “an extension board”, thus the claim 2 should not state “further comprising: the extension board”, if “the extension board” in claim 2 is an additional extension board which is different from “extension board” in claim 1, then the claim 2 should clearly define the differences. 
Regarding claim 3, the claim limitation “…the first control circuit sets an input specification or an output specification of an extension terminal…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the claim 1 states that “a first control circuit has an extension terminal for connection to an extension board…”, thus using the same term “an extension terminal” in claim 3 also is unclear. The claim must clearly define the differences.
Regarding claim 6, the claim limitation “…the extension board is provided with a second control circuit which communicates with the first communication circuit…an extension terminal…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). there is insufficient antecedent basis for the claim limitation “the first communication circuit”; 
(ii). according to Application’s Fig.6, the extension board (302) is provided with a second control circuit (316) and a communication circuit (318), and the standard board (301) is provided with another communication circuit (317), which is connected to the communication circuit (318) of the extension board, thus the claim limitation must clearly define the two different communication circuits; and 
(iii). the underlined portion of the claim limitation “an extension terminal” has an issue because the claim 1 states that “a first control circuit has an extension terminal for connection to an extension board…”, thus using the same term “an extension terminal” in claim 6 also is unclear. The claim must clearly define the differences.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake et al. (2017/0317515) (“Satake”).
	Regarding claim 1, Satake discloses a communication system (Fig.2, please refer to the whole reference for detailed) comprising: a host control device (10 in Fig.2); and a vicarious inputting and outputting unit (20a) that controls an electric device (2 and the first one of 30s) by communicating with the host control device, wherein: the vicarious inputting and outputting unit comprises a standard board (board of 20a) provided with a first control circuit (23, 22a and 22b of 20a) which controls the electric device and at least one of an input circuit and an output circuit (input circuit and output circuit (wire) associated with the first one of 21s of 20a) for a standard electric device (2, which is connected to the first one of 31s of the first one of 30s); and the first control circuit has an extension terminal (terminal between 22b of 20a and 32 of the second one of 30s) for connection to an extension board (board of the second one of 30s) provided with at least one of an input circuit and an output circuit (input circuit and output circuit (wire) associated with 31s of the second one of 30s) for an extended electric device (2 associated with the second one of 30s) and is provided so as to be able to operate (by switching the IPD 31 of the second one of 30s) in response to respective specifications of plural kinds of extension terminals (31s of the second one of 30s; by controlling the IPD 31s of the second one of 30s as stated in at least ¶ 35 and 36, the whole reference for detailed), and a specification of the extension terminal (terminal between 22b of 20a and 32 of the second one of 30s) is set through communication with the host control device (CPU 13 of 10 provides control signal to the CPU 33 of the second one of 30s to control power supplied to the devices 2 including headlights and rear hazard lights, etc. as shown in Fig.3).
Regarding claim 2 (as best understood), Satake discloses the extension board (board of the second one of 30s); and a connection unit (connection unit in between 22b of 20a and 32 of the second one of 30s) that connects the extension board (board of the second one of 30s) and the standard board (board of 20a).
Regarding claim 3 (as best understood), Satake discloses the first control circuit (23, 22a and 22b of 20a) sets an input specification or an output specification (output specification of 31) of an extension terminal (terminal associated with 31 of the second one of 30s) connected directly to the input circuit or the output circuit provided on the extension board (the second one of 30s) through communication with the host control device (10; please refer to at least ¶ 35 and 36, the whole reference for detailed).
Regarding claim 4, Satake discloses an input specification of the input circuit provided on the extension board (the second one of 30s) or an output specification (output specification of 31) of the output circuit provided on the extension board is switchable (switching 31s of the second one of 30s; please refer to at least ¶ 35 and 36); and the first control circuit (23, 22a and 22b of 20a) sets the input specification of the input circuit provided on the extension board or the output specification of the output circuit (due to the communication between 22b of 20a and 32 of the second one of 30s) provided on the extension board through communication with the host control device (10; please refer to at least ¶ 35 and 36, the whole reference for detailed).
Regarding claim 5, Satake discloses the extension board (the second one of 30s) is provided with a switching circuit (31) for switching of an input specification of the input circuit provided on the extension board or an output specification (output specification of 31) of the output circuit provided on the extension board; and the first control circuit (23, 22a and 22b of 20a) sets a specification of the switching circuit (31) provided on the extension board through communication with the host control device (10; please refer to at least ¶ 35 and 36, the whole reference for detailed).
Regarding claim 6 (as best understood), Satake discloses the extension board (the second one of 30s) is provided with a second control circuit (32 and 33) which communicates with the first communication circuit (22b of 20a) and controls the input circuit provided on the extension board or the output circuit (output circuit of 31 of the second one of 30s) provided on the extension board; and the first control circuit (23, 22a and 22b of 20a) sets a specification that the second control circuit is connected to an extension terminal or a specification that the extension board is not connected (by disconnecting the IPD), through communication with the host control device (10; please refer to at least ¶ 35 and 36, the whole reference for detailed).
Regarding claim 7, Satake discloses a vicarious inputting and outputting unit (20a in Fig.2) for controlling an electric device (2 and the first one of 30s) by communicating with a host control device (10), comprising: a standard board (board of 20a) provided with a first control circuit (23, 22a and 22b of 20a) which controls the electric device and at least one of an input circuit and an output circuit (input circuit and output circuit (wire) associated with the first one of 21s of 20a) for a standard electric device (2, which is connected to the first one of 31s of the first one of 30s), wherein the first control circuit has an extension terminal (terminal between 22b of 20a and 32 of the second one of 30s) for connection to an extension board (board of the second one of 30s) provided with at least one of an input circuit and an output circuit (input circuit and output circuit (wire) associated with 31s of the second one of 30s) for an extended electric device (2 associated with the second one of 30s) and is provided so as to be able to operate (by switching the IPD 31 of the second one of 30s) in response to respective specifications of plural kinds of extension terminals (31s of the second one of 30s; by controlling the IPD 31s of the second one of 30s as stated in at least ¶ 35 and 36, the whole reference for detailed), and a specification of the extension terminal (terminal between 22b of 20a and 32 of the second one of 30s) is set through communication with the host control device (CPU 13 of 10 provides control signal to the CPU 33 of the second one of 30s to control power supplied to the devices 2 including headlights and rear hazard lights, etc. as shown in Fig.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849